                                                               - --- - - - - - - - - - - -- ------- ---- -- - - - - - - - - -- - - ·-- - - - -
..
     AO 2458 (Rev . 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I   \1._
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                           V.                                           (For Offenses Committed On or After November I, 1987)


                           Fernando Bautista-Regina                                     Case Number: 3:19-mj-21802

                                                                                       Jesus Mosqueda
                                                                                       Defendant's Attorney


     REGISTRATION NO. 74749298
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                                ------~----------------------------------------------
      0 was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                                 Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

      0 The defendant has been found not guilty on count(s)
                                                       ---------------------------------------
      0 Count(s)                                             dismissed on the motion of the United States.
                        ------------------------------------
                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   ~ TIME SERVED                                 0                                          days

      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      0 Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, May 3, 2019
                                                                                     Date of Imposition of Sentence



     Rec.eived     - ,- "d/'
                   otJsM
                         - ~-----------­                                             ~-
                                                                                     HON RABLE BARRY M. KURREN
                                                                                     UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                           3:19-mj-21802
